                      Case 6:17-cv-00245-RP Document 44 Filed 03/13/20 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
  JEANNETTEJ. CLACK                 WESTERN DISTRICT OF TEXAS                                   PHILIP J. DEVLIN
    CLERK OF COURT                    800 Franklin Avenue Room 380                               CHIEF DEPUTY

                                             Waco, TX 76701

                                                March 13, 2020


Eric Laval Thompson #1806899
Daihart Unit
11950 FM 998
Daihart, TX 79022

Re:    Your recent letter
       W: 1 7-CV-245-ADA

Dear Mr. Thompson,

        This office has received your recent letter requesting copies everything that was filed with this court in
this case. Copies of everything that was filed on your case may be obtained by sending a check or money order
for $924.00 (1848 pages @ $0.50/page), made payable to "Clerk, U.S. District Court" at the address listed
above. If you are requesting a copy of the docket sheet so that you may look at what has been filed on your case
you may obtain this by sending a check or money order for $4.00 (8 pages @ $0.50/page), made payable and
sent to the same information provided above.
       The Fifth Circuit Court of Appeals has long held that a claim of indigence does not include the
automatic right to free copies of court orders, transcripts or other court records. If you want these documents,
you must pay the associated copy fees. Thank you.


                                                      Sincerely,



                                                      Brianna Winter
                                                      Deputy Clerk
                 Case 6:17-cv-00245-RP Document 44 Filed 03/13/20 Page 2 of 3


RECEIVED
                2020
      MAR 1 2
                       COURT
             DISTRICT TEXAS
                                                   1i'v-I-      qql&T)
CLERK.
WESTERN
         U.S.
           DISTRICT
                    OF                                  rM
                         ct.ERX
 BY             DEPU1Y                                   ;73
                                                                7?ô



         /rkj                     r1jC
      w
                   ii
      8cp
      kJ&iuy,                     )O7LD1




      ThA
                       Lam                 I
                                                  I,
                                               U&f/r5
                                                   it
                                                        r0
                                                               .ii,i
                                                                         eunf4h
                                                                            -J
                                                                                fri

                                                        1
                           1n.(fLLZct ayjdi

                                                        64
                           Thihkj)ç
                                                                                      4J
                  Thi1k



                                                                                      -Se



                                                                       'Yek 79i
Case 6:17-cv-00245-RP Document 44 Filed 03/13/20 Page 3 of 3




                 -




                                                           cTx

                                                                 '1(01L
                                                  Obnc-
                 11.
                 2U20 .rr




                                                    Ck1k
                  M
                                i1fmc')
                                          fM998
                 ri1ct'     '
